EXHIBIT 10.15

WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT


                    This Agreement made as of this 19th day of May, 1987, by and
between WOLVERINE WORLD WIDE, INC., a corporation organized under the laws of
the State of Delaware or any successor (hereinafter collectively referred to as
the "Company") and Michigan National Bank (the "Trustee").

WITNESSETH:


                    WHEREAS, the Company is obligated to certain of the
Company's executives (the "Executives" listed on Exhibit A hereto) under the
employment agreements, severance agreements and deferred compensation agreements
listed on Exhibit B hereto (such agreements being hereinafter called the
"Plans"); and

                    WHEREAS, the aforesaid obligations of the Company are not
funded or otherwise secured and the Company has agreed to assure that the
payment of certain amounts becoming due under the Plans to the Executives will
not be improperly withheld in the event that a Change in Control (as defined
herein) should occur; and

                    WHEREAS, for purposes of assuring that such payments will
not be improperly withheld, the Company desires to deposit with the Trustee,
subject only to the claims of the Company's existing or future general
creditors, amounts of cash or marketable securities and/or certain insurance
policies sufficient to fund such payments as they may become due and payable;

                    NOW, THEREFORE, in consideration of the mutual agreements
contained herein and for other good and valuable consideration, the parties
hereto agree as follows:



--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

                    1.01          "Actuary" means: (a) an individual who is an
enrolled actuary under the provisions of ERISA § 3042, or (b) a firm of
actuaries, at least one of whose members is (or will be) an enrolled actuary
under the provisions of ERISA § 3042; provided, however, that with respect to
such individual or firm, such individual or firm is independent of the Company
and is selected pursuant to the provisions of this Agreement.

                    1.02          "Additional Transfer" has the meaning set
forth in Section 3.01(b) hereof.

                    1.03          "Agreement" means this trust agreement, as it
may be amended.

                    1.04          "Benefits" means all payments required to be
made to, or with respect to, an Executive under the Plans.

                    1.05          "Board" means the board of directors of the
Company.

                    1.06          "Change in Control" means a change in control
of the Company as set forth in Section 4.01 hereof.

                    1.07          "Code" means the Internal Revenue Code of
1986, as amended from time to time.

                    1.08          "Company" means Wolverine World Wide, Inc., or
any successor.

                    1.09          "ERISA" means the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time, and any regulation
issued pursuant thereto.

                    1.10          "Exchange Act" means the Securities Exchange
Act of 1934, as amended.

                    1.11          "Executive" means each individual listed on
Exhibit A hereto.

                    1.12          "Insurance Transfer" has the meaning set forth
in Section 3.01(b) hereof.


-2-

--------------------------------------------------------------------------------




                    1.13          "Life Insurance" has the meaning set forth in
Section 3.01(b) hereof.

                    1.14          "Minimum Premiums" has the meaning set forth
in Section 3.01(b) hereof.

                    1.15          "Plans" means the agreements listed on Exhibit
B hereto.

                    1.16          "Potential Change in Control" means a
potential change in control of the Company as set forth in Section 4.02 hereof.

                    1.17          "Trust Corpus" has the meaning set forth in
Section 3.02(a) hereof.

                    1.18          "Trustee" means the entity designated as
trustee in the first paragraph of this Trust and any other entity appointed to
succeed as Trustee pursuant to Section 6.02 hereof.


ARTICLE II

BENEFITS SUBJECT TO THIS TRUST

                    2.01          Plans. The benefits subject to this Trust
consist of the payments becoming due to, or with respect to, the Executives
under the Plans. The Company shall continue to be liable to the Executives to
make all payments required under the terms of the Plans to the extent such
payments have not been made pursuant to this Agreement.


ARTICLE III

TRUST AND THE TRUST CORPUS

                    3.01          Trust.

                              (a)          Concurrently with the execution of
this Agreement, the Company is delivering to the Trustee the sum of One Thousand
Dollars to be held in trust hereunder.

                              (b)          Upon the occurrence of a Potential
Change in Control, the Company shall deliver to the Trustee to be held in trust
hereunder an additional amount of cash (or marketable securities having a fair
market value equal to such amount, or some combination

-3-

--------------------------------------------------------------------------------


thereof) (the "Additional Transfer") which shall have been determined by the
Company to have a fair market value (together with existing Trust Corpus, at
fair market value) equal to the value of the Benefits due to the Executives
under the Plans, assuming the following:

>                               (i)          the immediate occurrence of Change
> in Control, and

>                               (ii)          the immediately following
> termination of the employment of the Executives with the Company in such a
> manner as to produce the maximum Benefits under the Plans; provided, however,
> that the Company, in its discretion, may concurrently transfer to the Trustee,
> to be held in trust, the ownership of certain "Life Insurance" (the policies
> described in Exhibit C hereto, their successor policies or additional policies
> on the lives of the Executives), plus cash (together called the "Insurance
> Transfer") sufficient to pay at least four of the first seven annual premiums
> on each transferred policy, to the extent then unpaid (the "Minimum
> Premiums"), and the amount of the Company's Additional Transfer shall be
> reduced by the estimated amounts becoming available from the transferred
> insurance policies (whether as loans or net policy proceeds).

                              (c)          At six-month intervals commencing six
(6) months after the initial transfer pursuant to Section 3.01(b) hereof, unless
the Trust Corpus shall theretofore have been released pursuant to Article V
hereof, the Company shall redetermine the value of Benefits under the
assumptions of Section 3.01(b), as of the end of the month immediately preceding
such six-month interval date. If the value of Benefits so determined exceeds the
current fair market value of the then Trust Corpus, the Company shall promptly
(and in no event later than fourteen (14) days from the date of such six-month
interval date) transfer to the Trustee an amount (i) in cash, (ii) in marketable
securities which meet the requirements of Section 3.02(a)(i) or (ii) and are

-4-

--------------------------------------------------------------------------------


valued at current fair market value, (iii) if the transfer occurs prior to the
occurrence of a Change in Control, in Life Insurance and Minimum Premiums valued
at the estimated amounts becoming available from the Life Insurance being
transferred, or (iv) in any combination thereof, which amount shall be equal to
such excess.

                              (d)          Each transfer by the Company pursuant
to Sections 3.01(b) and 3.01(c) hereof shall be accompanied by a Payment
Schedule (as described in Section 5.02(a) hereof) which sets forth, among other
things, the amounts transferred in respect of each Executive in respect of the
Plans.

                              (e)          For the purposes of determining the
amount of the Company's contributions under Sections 3.01(b) and 3.01(c) hereof,
the present value of Benefits under the Plans must be determined by applying
assumptions and formulas which are at least as favorable to each Executive as
the actuarial assumptions (or formulas for determining such actuarial
assumptions) that were applied by the Company under such Plans in determining
Benefits under the Plans for the Company's initial transfer pursuant to Section
3.01(b) hereof.

                              (f)          As of each six (6) month interval
date described in Section 3.01(c), the Company shall employ an Actuary in
determining the amount to be contributed and the Company must, not later than
the time prescribed by Section 3.01(c) for the payment of contributions, furnish
to the Trustee the written certification of the Actuary employed by the Company
setting forth the amount required to be contributed by the Company as of such
date and stating that the contribution amount set forth and any information
furnished pursuant to Section 3.01(d) has been computed in accordance with the
requirements of this Trust and the provisions of the Plans, to the extent the
Plans are consistent with the requirements of this Section 3.01. The Company
shall furnish with such Actuary's certification a certification of the

-5-

--------------------------------------------------------------------------------


Chief Executive Officer of the Company naming the Actuary designated by the
Company pursuant to this Section and stating that the information furnished to
the Actuary in connection with the preparation of the Actuary's certification
was true and correct to the best of his or her knowledge.

                              (g)          Except for transfers prior to a
Change in Control, contributions to the Trust Corpus must be in cash or other
marketable securities acceptable to the Trustee and meeting the requirements of
Section 3.02(a)(i) or (ii).

                              (h)          Notwithstanding the foregoing, the
Trustee shall not be required or obligated to inquire into or enforce the
obligations of the Company under this Section 3.01 (including but not limited to
the Company's obligations to contribute to this Trust), but shall be accountable
only for amounts or information actually received by the Trustee.

                    3.02          Trust Corpus and Income.

                              (a)          As used herein, the term "Trust
Corpus" shall mean the amount delivered to the Trustee as described in Section
3.01(a) hereof plus all amounts delivered thereafter pursuant to Section 3.01(b)
or (c) hereof, in whatever form held or invested as provided herein. Except as
provided in Section 3.02(b) hereof, the Trust Corpus shall be invested and
reinvested by the Trustee in cash or marketable securities only in accordance
with this Section 3.02(a). The Trustee shall use its good faith efforts to
invest or reinvest from time to time all or such part of the Trust Corpus as it
believes prudent under the circumstances (taking into account, among other
things, anticipated cash requirements for the payment of Benefits) in either one
or a combination of the following investments:

>                               (i)          investments in direct obligations
> of the United States of America or obligations unconditionally and fully
> guaranteed as to


-6-

--------------------------------------------------------------------------------




> principal and interest by the United States of America, in each case maturing
> within one year or less from the date of acquisition; or

>                               (ii)          investments in negotiable
> certificates of deposit (in each case maturing within one (1) year or less
> from the date of acquisition) issued by a commercial bank organized and
> existing under the laws of the United States of America or any state thereof
> having a combined capital and surplus of at least One Billion Dollars
> ($1,000,000,000.00), including the Trustee if the Trustee meets such
> requirements); and

>                               (iii)          in order to facilitate the making
> of payments required or authorized by this Agreement, investment of a
> reasonable portion of the Trust Corpus in a short-term investment fund managed
> by the bank which is then serving as Trustee or in any money market fund which
> such bank selects;

provided, however, that the Trustee shall not be liable for any failure to
maximize the income earned on that portion of the Trust Corpus as is from time
to time invested or reinvested as set forth above, nor for any loss of income
due to liquidation of any investment which the Trustee, in its sole discretion,
believes necessary to make payments or to reimburse expenses under the terms of
this Trust.

                              (b)          Notwithstanding Section 3.02(a)
hereof, the Trustee, in its discretion, may continue to hold as a trust
investment the life insurance policies (or successor or additional policies) on
the lives of certain Executives transferred to the Trustee pursuant to Section
3.01(b) hereof ("Life Insurance"). The Trustee may, at any time or times, borrow
from the issuer of any Life Insurance to the extent the Trustee determines such
borrowing is necessary

-7-

--------------------------------------------------------------------------------


(i) to pay the interest expense on any outstanding borrowings, (ii) to maintain
any such Life Insurance in effect, or (iii) to make any payment pursuant to the
Payment Schedule.

                              (c)          Except as hereinafter provided, all
interest and other income earned on the investment of the Trust Corpus shall be
the property of the Company and shall not constitute a part of the Trust Corpus.
The interest and other income earned in any calendar year shall be paid over to
the Company by the Trustee as promptly as practicable after the end of each
calendar year. The amount of such interest or other income so payable to the
Company shall be reduced by the amount of any interest accruing under the Plans
(as set forth in the Payment Schedules referred to in Section 5.02(a) hereof, as
revised from time to time), which accruing amounts, if not immediately payable,
shall be added to the Trust Corpus, and further reduced by any amounts required
to be delivered by the Company to the Trustee pursuant to Sections 3.01(b) or
(c), 6.01(f) or 6.01(g) hereof which have not been so delivered, and only the
excess, if any, shall be paid to the Company.


ARTICLE IV

CHANGE IN CONTROL

                    4.01          Definition of Change in Control. For purposes
of this Agreement, a "Change in Control" shall mean a Change in Control of the
Company of a nature that would be required to be reported in response to Item
5(f) of Schedule 14A of Regulation 14A promulgated under the Exchange Act;
provided that, without limitation, such a Change in Control shall be deemed to
have occurred if (i) any "person" (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13(d)-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company's then outstanding securities; or (ii) during any

-8-

--------------------------------------------------------------------------------


period of two consecutive years, individuals who at the beginning of such period
constitute the Board cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by the Company's
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

                    4.02          Definition of a Potential Change in Control.
For purposes of this Agreement, a "Potential Change in Control" shall be deemed
to have occurred if (i) the Company enters into an agreement, the consummation
of which would result in the occurrence of a Change in Control, (ii) any Person
(including the Company) publicly announced an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control,
(iii) any Person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, increases such Person's
beneficial ownership of the combined voting power of the Company's then
outstanding securities by 5% or more over the percentage so owned by such Person
on the date hereof and after such increase, is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 9.5% or more of such
securities; or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.


ARTICLE V

RELEASE OF THE TRUST PROPERTY

                    5.01          Delivery to the Company. All of the remaining
property then held by the Trustee shall be returned to the Company upon written
request made prior to a Change in Control. Furthermore, if no Change of Control
has occurred within the [six-month] period

-9-

--------------------------------------------------------------------------------


immediately following the first transfer pursuant to Section 3.01(b) hereof, the
remaining trust property shall be automatically returned to the Company, unless
the Company shall have made a written request during such [six-month] period to
the Trustee to retain the Trust Corpus for an additional [six month] period. The
requirements of the foregoing sentence with respect to a return of the remaining
trust property shall also apply to any additional [six-month] period. If a
Change in Control has occurred, the Trust Corpus shall not be returned to the
Company until the Trust is terminated pursuant to Section 7.01 and then only as
provided in Section 7.01. The Company shall notify the Trustee of the occurrence
of a Change in Control, and the Trustee may rely on such notice or on any other
actual notice, satisfactory to the Trustee, of such a Change in Control which
the Trustee may receive.

                    5.02          Deliveries to Participants. The Trustee shall
hold the Trust Corpus in its possession under the provisions of this Agreement
until authorized to deliver the Trust Corpus or any specified portion thereof as
follows:

                              (a)          The Company shall deliver to the
Trustee, contemporaneously with the initial transfer pursuant to Section 3.01(b)
hereof, a schedule (the "Payment Schedule") indicating the amounts being
transferred in respect of each Executive (if any), the amounts payable in
respect of each Executive, or providing a formula or instructions (which may
incorporate the Plans by reference) acceptable to the Trustee for determining
the amounts so payable, and the time of commencement for payment of such
amounts. The Payment Schedule shall include instructions as to the amount of
interest accruing (and other actuarial assumptions) with respect to Benefits
under the Plans and such instructions may be revised from time to time to the
extent so provided under the Plans and this Agreement. The Payment Schedule also
shall be delivered by the Company to each Executive. A modified Payment Schedule
shall be

-10-

--------------------------------------------------------------------------------


delivered by the Company to the Trustee and to each Executive at each time
specified by Section 3.01(c) for the determination of whether additional amounts
must be contributed to the Trust and upon the occurrence of any event, such as
termination of an Executive, requiring a modification of the Payment Schedule.
Except as otherwise provided herein, the Trustee shall make payments to the
Executives in accordance with such Payment Schedule, including, if applicable,
transfers of Life Insurance, valued at cash surrender value, in partial or full
satisfaction of obligations under a deferred compensation agreement.

                              (b)          In the event that an Executive
reasonably and in good faith believes that the Payment Schedule, as modified,
does not properly reflect the amount payable to such Executive or the time or
form of payment from the Trust Corpus in respect of the Plans, such Executive
shall be entitled to deliver to the Trustee written notice (the "Executive's
Notice") setting forth payment instructions for the amount the Executive
believes in good faith to be due under the relevant terms of the Plans. The
Executive shall also deliver a copy of the Executive's Notice to the Company
within three (3) business days following the date the Executive's Notice was
delivered to the Trustee. The Trustee shall make the payment in accordance with
the payment instructions set forth in the Executive's Notice. If it shall
subsequently be determined pursuant to Section 8.03 hereof that the amount paid
in accordance with an Executive's Notice exceeded the amount properly payable
pursuant to the Plans, the excess paid shall constitute a loan to such Executive
from the Trustee payable on the thirtieth day after such determination, together
with interest at the prime rate of the bank then serving as Trustee plus two
percent (2%).

                              (c)          The Trustee shall be permitted to
withhold from any payment due to an Executive hereunder the amount required by
law to be so withheld under federal, state and

-11-

--------------------------------------------------------------------------------


local wage withholding requirements or otherwise, and shall pay over to the
appropriate government authority the amounts so withheld. The Trustee may rely
on instructions from the Company as to any required withholding and shall be
fully protected under Section 6.01(g) hereof in relying on such instructions and
in making payments to Executives pursuant to this Section 5.02.

                              (d)          Except as otherwise provided herein,
in the event of any final determination by the Internal Revenue Service or a
court of competent jurisdiction which determination is not appealable or the
time for appeal or protest of which has expired, or the receipt by the Trustee
of a substantially unqualified opinion of tax counsel selected by the Trustee,
which determination determines, or which opinion opines, that either Executive
is subject to federal income taxation on amounts held in Trust hereunder prior
to the distribution to the Executive of such amounts, the Trustee shall, on
receipt by the Trustee of such opinion or notice of such determination, pay to
such Executive the portion of the Trust Corpus includible in such Executive's
federal gross income.

                    5.03          Deliveries to Creditors of the Company. It is
the intent of the parties hereto that the Trust Corpus is and shall remain at
all times subject to the claims of the general creditors of the Company.
Accordingly, the Company shall not create a security interest in the Trust
Corpus in favor of the Executives or any creditor. If the Trustee receives the
notice provided for in Section 5.04 hereof, or otherwise receives actual notice
that the Company is insolvent or bankrupt as defined in Section 5.04 hereof, the
Trustee will make no further distributions of the Trust Corpus to any of the
Executives but will deliver the entire amount of the Trust Corpus only as a
court of competent jurisdiction, or duly appointed receiver or other person
authorized to act by such a court, may direct, to make the Trust Corpus
available to

-12-

--------------------------------------------------------------------------------


satisfy the claims of the Company's general creditors. The Trustee shall resume
distribution of Trust Corpus to the Executives under the terms hereof, upon no
less than thirty (30) days advance notice to the Company, if it determines that
the Company was not, or is no longer, bankrupt or insolvent.

                    5.04          Notification of Bankruptcy or Insolvency. The
Company, through its Board and Chief Executive Officer, shall advise the Trustee
promptly in writing of the Company's bankruptcy or insolvency. The Company shall
be deemed to be bankrupt or insolvent upon the occurrence of any of the
following:

                              (a)          The Company shall make an assignment
for the benefit of creditors, file a petition in bankruptcy, petition or apply
to any tribunal for the appointment of a custodian, receiver, liquidator,
sequestrator, or any trustee for it or a substantial part of its assets, or
shall commence any case under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law or statute of any
jurisdiction (federal or state), whether now or hereafter in effect; or if there
shall have been filed any such petition or application, or any such case shall
have been commenced against it, in which an order for relief is entered or which
remains undismissed; or the Company by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
case or order for relief or to the appointment of a custodian, receiver or any
trustee for it or any substantial part of any of its property, or shall suffer
any such custodianship, receivership, or trusteeship to continue undischarged;
or

                              (b)          The Company shall generally not pay
its debts as such debts become due or shall cease to pay its debts in the
ordinary course of business; or


-13-

--------------------------------------------------------------------------------




                              (c)          The sum of the Company's debts is
greater than all its property at a fair valuation; or

                              (d)          The present saleable value of the
Company's assets is less than the amount that would be required to pay the
probable liability on its existing debts as they become absolute and matured.


ARTICLE VI

TRUSTEE

                    6.01          Trustee.

                              (a)          The duties and responsibilities of
the Trustee shall be limited to those expressly set forth in this Agreement, and
no implied covenants or obligations shall be read into this Agreement against
the Trustee.

                              (b)          If, pursuant to Section 5.04 hereof
or otherwise, all or any part of the Trust Corpus is at any time attached,
garnished, or levied upon by any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by a court affecting such property or any part thereof,
then and in any of such events the Trustee is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree, and it shall not be liable to the Company (or any of its subsidiaries)
or any Executive by reason of such compliance even though such order, writ,
judgment or decree subsequently may be reversed, modified, annulled, set aside
or vacated.

                              (c)          The Trustee shall maintain such
books, records and accounts as may be necessary for the proper administration of
the Trust Corpus, and shall render to the Company, on or prior to each February
15 following the date of this Agreement until the

-14-

--------------------------------------------------------------------------------


termination of the trust established hereunder (and on the date of such
termination), an accounting with respect to the Trust Corpus as of the end of
the then most recent calendar year (and as of the date of such termination). The
Trustee will at all times maintain a separate bookkeeping account for each
Executive in which it will record each amount delivered by the Company to the
Trustee with respect to such Executive and each amount paid by the Trustee to
such Executive in accordance with a Payment Schedule. Upon the written request
of an Executive or the Company, the Trustee shall deliver to such Executive, or
the Company, as the case may be, a current written report setting forth (a) the
aggregate present value of each such Executive's unpaid Benefits; (b) the
aggregate present value of all unpaid Benefits; (c) the aggregate fair market
value of the Trust Corpus; (d) the amount deemed allocable to such Executive's
account for bookkeeping purposes, computed by multiplying item (c) by the
quotient of item (a) divided by item (b); (e) a record of the contributions made
by the Company with respect to such Executive; and (f) a record of any amounts
paid by the Trustee to such Executive in accordance with a Payment Schedule.

                              (d)          The Trustee shall not be liable for
any act taken or omitted to be taken hereunder if taken or omitted to be taken
by it in good faith. The Trustee shall also be fully protected in relying upon
any notice given hereunder which it in good faith believes to be genuine and
executed and delivered in accordance with this Trust.

                              (e)          The Trustee may consult with legal
counsel to be selected by it, and the Trustee shall not be liable for any action
taken or suffered by it in accordance with the advice of such counsel.

                              (f)          The Trustee shall be entitled to
receive such reasonable compensation for its services as shall be agreed upon by
the Company and the Trustee; provided

-15-

--------------------------------------------------------------------------------


that, after the occurrence of a Change in Control, the Company shall not
withhold its consent and agreement to any reasonable fee arrangement requested
by the Trustee. The Trustee shall also be entitled to receive its reasonable
expenses incurred with respect to the administration of the trust, including
fees of counsel, any actuary and other firm or person engaged by the Trustee to
aid it in the performance of its duties and obligations hereunder. Such
compensation and expenses shall be paid by the Company within thirty (30) days
after such compensation and expenses are presented to the Company. However, in
the event such compensation and expenses are not paid by the Company within the
above described period, the Trustee may apply the income of the Trust Corpus,
and, if insufficient, the Trust Corpus, to pay such compensation and expenses.

                              (g)          Except for any damages, losses,
claims or expenses resulting from the Trustee's gross negligence or willful
misconduct, the Company agrees to indemnify and hold harmless the Trustee from
and against any and all damages, losses, claims or expenses as incurred
(including expenses of investigation and fees and disbursements of counsel to
the Trustee and any taxes imposed on the Trust Corpus or income of the trust)
arising out of or in connection with the performance by the Trustee of its
duties hereunder. Any amount payable to the Trustee under paragraph (f) of this
Section 6.01 or this paragraph (g) shall be paid by the Company promptly upon
demand therefor by the Trustee or, if the Trustee so chooses in its sole
discretion, from the Trust Corpus. In the event that payment is made hereunder
to the Trustee from the Trust Corpus, the Trustee shall promptly notify the
Company in writing of the amount of such payment. The Company agrees that, upon
receipt of such notice, it will deliver to the Trustee to be held in the trust
an amount in cash (or in marketable securities meeting the requirements of
Section 3.02(a)(i) or (ii) hereof and valued at fair market value, or in some
combination thereof) equal to any payments made from the Trust Corpus to the
Trustee pursuant

-16-

--------------------------------------------------------------------------------


to paragraph (f) of this Section 6.01 or this paragraph (g). The failure of the
Company to transfer any such amount shall not in any way impair the Trustee's
right to indemnification, reimbursement and payment pursuant to paragraph (f) of
this Section 6.01 or this paragraph (g).

                    6.02          Successor Trustee. The Trustee may resign and
be discharged from its duties hereunder at any time by giving notice in writing
of such resignation to the Company and each Executive specifying a date (not
less than thirty (30) days after the giving of such notice) when such
resignation shall take effect. Promptly after such notice, the Company (or, if a
Change in Control shall have occurred prior to the effective appointment of a
successor trustee, the Company and all Executives then having unpaid Benefits
equal to at least sixty-five percent (65%) of all amounts then held in the Trust
hereunder) shall appoint a successor trustee, such trustee to become Trustee
hereunder upon the resignation date specified in such notice. If the Company and
such Executive(s) are unable to so agree upon a successor trustee within thirty
(30) days after such notice, the Trustee shall be entitled, at the expense of
the Company, to petition a United States District Court, or any of the courts of
the State of Michigan having jurisdiction, to appoint its successor. The Trustee
shall continue to serve until its successor accepts the trust and receives
delivery of the Trust Corpus. The Company (or, if a Change in Control shall
previously have occurred, the Company and all Executives then having an amount
held in the Trust hereunder) may at any time substitute a new trustee by giving
fifteen (15) days notice thereof to the Trustee then acting. The Trustee and any
successor thereto appointed hereunder shall be a commercial bank which is not an
affiliate of the Company, but which is a national banking association or
established under the laws of one of the states of the United States, and which
has equity in excess of One Hundred Million Dollars ($100,000,000.00).


-17-

--------------------------------------------------------------------------------




ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

                    7.01          Termination. The trust established hereunder
shall be terminated upon the final payment of all Benefits to, or with respect
to, all Executives. Promptly upon termination of the trust, any remaining trust
property then held by the Trustee shall then be paid to the Company.

                    7.02          Amendment and Waiver. Prior to a Change in
Control, this Agreement may be amended without the consent of the Executives by
written instrument executed and duly authorized by the Company and approved in
writing by the Trustee. On and after the occurrence of a Change in Control, this
Agreement may not be amended except by an instrument in writing signed on behalf
of the parties hereto together with the written consent of Executives then
having unpaid Benefits equal to at least sixty-five percent (65%) of all amounts
then held by the Trustee hereunder. The parties hereto, together with the
consent of all Executives then having unpaid Benefits equal to at least
sixty-five percent (65%) of all amounts then held by the Trustee hereunder, may
at any time waive compliance with any of the agreements or conditions contained
herein. Any agreement on the part of a party hereto or an Executive to any such
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party or Executive. Notwithstanding the foregoing, any such
amendment or waiver may be made by written agreement of the parties hereto
without obtaining the consent of the Executives, if such amendment or waiver
does not adversely affect the rights of the Executives hereunder. After the
occurrence of a Change in Control, no such amendment or waiver relating to this
Trust may be made with respect to a particular Executive unless such Executive
has agreed in writing to such amendment or waiver.


-18-

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL PROVISIONS

                    8.01          Further Assurances. The Company shall, at any
time and from time to time, upon the reasonable request of the Trustee, execute
and deliver such further instruments and do such further acts as may be
necessary or proper to effectuate the purposes of this Agreement.

                    8.02          Certain Provisions Relating to this Trust.

                              (a)          This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, arrangements and understandings
relating thereto. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and legal representatives.

                              (b)          This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan other than
and without reference to any provisions of such laws regarding choice of laws or
conflict of laws.

                              (c)          In the event that any provision of
this Agreement or the application thereof to any person or circumstances shall
be determined by a court of proper jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and such provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.

                    8.03          Arbitration. Any dispute between the
Executives and the Company or the Trustee as to the interpretation or
application of the provisions of this Agreement and amounts payable hereunder
shall be determined exclusively by binding arbitration in accordance with the

-19-

--------------------------------------------------------------------------------


rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court of competent jurisdiction. All
fees and expenses of such arbitration shall be paid by the Trustee and
considered an expense of the trust under Section 6.01(g).

                    8.04          Notices. Any notice or communication which the
Company, Trustee, or Executive may be required or may desire to give to another
party under any provision of this Agreement shall be: (a) given in writing and
personally delivered to, or mailed or delivered by overnight courier service to
the address given below for, the party to whom such notice or communication is
directed, or (b) with respect to notices or communications to the Trustee or the
Company made by telex or telecopy, delivered or transmitted to the address given
below for the party to whom such notice or communication is directed:

 

To Company:

Wolverine World Wide, Inc.

 

 

9341 Courtland Drive, N.E.

 

 

Rockford, Michigan 49351

 

 

Attention:

Karen S. Holcomb,

 

 

 

Secretary

 

 

Telephone:

(616) 874-8448

 

 

Telecopy:

(616) 866-0257

 

 

 

 

To Trustee:

Michigan National Bank

 

 

77 Monroe Center

 

 

Grand Rapids, Michigan 49503

 

 

Telephone: (616) 451-7686

 

 

Attention: Tom DeFer,

 

 

Vice President

 

 

 

 

To any Executive:

At the respective address set forth on Exhibit A.

Any notice which is personally delivered shall be deemed to have been given on
the date it is personally delivered. Any notice which is mailed shall be deemed
to have been given on the third business day after deposit in the mail,
registered or certified mail, postage prepaid and

-20-

--------------------------------------------------------------------------------


return receipt requested. Any notice which is delivered by overnight courier
service shall be deemed to have been given on the business day after deposit
with such courier service. Any notice which is transmitted by telex or telecopy
shall be deemed to have been given on the day that such notice is transmitted.

                    The Company, Trustee, or Executive may change the address to
which notices, requests and other communications are to be sent to it or him by
giving written notice of such address change to the other parties in conformity
with this Section 8.04, but such change shall not be effective until notice of
such change has been received by the other parties.

                    8.05          Employment Contract. Nothing contained in this
Agreement shall be deemed to give any Executive the right to be retained in the
service of the Company or any affiliate or to interfere with the right of the
Company or any affiliate to discharge any Executive at any time regardless of
the effect which such discharge shall have upon him as a participant of the
trust established hereunder.

                    8.06          Gender and Number. Wherever any words are used
herein in the masculine gender, they shall be construed as though they were also
used in the feminine gender in all cases where they would so apply, and wherever
any words are used herein in the singular form, they shall be construed as
though they were also used in the plural form in all cases where they would so
apply. Likewise, wherever any words are used herein in the plural form, they
shall be construed as though they were also used in the singular form in all
cases where they would so apply.

                    8.07          Headings. The headings and subheadings of this
Agreement have been inserted for convenience of reference and are to be ignored
in any construction of the provisions hereof.


-21-

--------------------------------------------------------------------------------




                    8.08          Trust Beneficiaries. Each Executive is an
intended beneficiary under the trust established hereunder, and shall be
entitled to enforce all terms and provisions hereof with the same force and
effect as if such person had been a party hereto.

                    8.09          Successors and Assigns. This Agreement shall
bind and inure to the successors and assigns of the Company and the Trustee,
respectively.

                    8.10          Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together constitute but one (1) instrument, which may be
sufficiently evidenced by any counterpart.

                    IN WITNESS WHEREOF, the parties have caused this Agreement
to be executed in their respective names by their duly authorized officers the
day and year first above written.

 

WOLVERINE WORLD WIDE, INC.



By:

 

 

 

 

 

TRUSTEE



By:




-22-

--------------------------------------------------------------------------------




EXHIBIT A

Names and Addresses of Executives

George A. Andrews
8644 Wolven
Rockford, Michigan 49341
SS#: _______________

Frank J. Flood
18195 N. Shore Estates
Spring Lake, Michigan 49456
SS#: _______________

 

 

Owen S. Baxter, Jr.
604 S. Waiola
Lagrange, Illinois 60525
SS#: _______________

Thomas D. Gleason
656 Manhattan Road S.E.
E. Grand Rapids, MI 49506
SS#: _______________

 

 

Geoffrey B. Bloom
440 Cambridge S.E.
Grand Rapids, Michigan 49506
SS#: _______________

Lester E. Hyde
3410 Chamberlain S.E.
Grand Rapids, Michigan 49508
SS#: _______________

 

 

Michael Bohnsack
7200 Camino Del Rey
Rockford, Michigan 49341
SS#: _______________

Paul Kaschura
Drei-Eichen-Weg-10
3414 Hardegsen, West Germany
SS#: _______________

 

 

John D. Bunbury
2408 Belcher Drive
Montgomery, Alabama 36111
SS#: _______________

Charles Lauer
7765 Kenrob Drive SE
Grand Rapids, MI 49546
SS#: _______________

 

 

Robert S. Burch
9630 Summit Drive
Rockford, Michigan 49341
SS#: _______________

William Legate
2183 Timberview Drive
Grand Rapids, Michigan 49505
SS#: _______________

 

 

Thomas Carmody
2707 Elmwood
Grand Rapids, Michigan 49506
SS#: _______________

L. James Lovejoy
7466 Buccaneer S.E.
Grand Rapids, Michigan 49546
SS#: _______________

 

 

Karen S. Cloherty
3619 Reeds Lake Blvd.
E. Grand Rapids, MI 49506
SS#: _______________

Gordon MacKenzie
3493 Knollwood Drive
Rockford, Michigan 49341
SS#: _______________

 

 

Steven M. Duffy
1839 Lake Drive S.E.
E. Grand Rapids, MI 49506
SS#: _______________

Charles F. Morgo
3039 Manhattan Lane
E. Grand Rapids, MI 49506
SS#: _______________



-23-

--------------------------------------------------------------------------------




Dean Estes
1658 Hillsboro S.E.
Grand Rapids, Michigan 49506
SS#: _______________

Martin P. Neslusan
P.O. Box 1238
Webster, Massachusetts 01570
SS#: _______________

 

 

Timothy J. O'Donovan
4725 Forest Hills Court
E. Grand Rapids, MI 49506
SS#: _______________

Ernest F. Tonsmeire
5043 Cedar Ridge N.E.
Grand Rapids, Michigan 49505
SS#: _______________

 

 

Peter D. Panter
617 Plymouth S.E.
E. Grand Rapids, MI 49506
SS#: _______________

Nunzio J. Vaccaro
4215 Weymouth Drive N.E.
Grand Rapids, Michigan 49508
SS#: _______________

 

 

Laurence (Max) D. Schmitt
1401 Kerry Circle
Tridley, MN 55432
SS#: _______________

David W. Warne
1460 Hawthorne Hill
Ada, Michigan 49301
SS#: _______________

 

 

Raymond V. Sessa
5123 South Quail Crest
Grand Rapids, Michigan 49506
SS#: _______________

Dan West
2551 Cascade Spring
Grand Rapids, Michigan 49506
SS#: _______________

 

 

Lyle J. Sipple
11630 Meyers Lake Road
Cedar Springs, MI 49319
SS#: _______________

William J. Widdis
18867 Fruitport Road
Spring Lake, Michigan 49456
SS#: _______________

 

 

Jim L. Smith
520 Stroud
Jonesboro, Arkansas 72401
SS#: _______________

 

*Bold items show changes from previous listing

Revised March 31, 1992




-24-

--------------------------------------------------------------------------------




EXHIBIT B

THE PLANS


1.

EMPLOYMENT AGREEMENTS:

 

 

 

 

Dated

    As Amended

 

 

 

 

 

Thomas D. Gleason

8/24/89

 

 

 

 

 

 

Geoffrey B. Bloom

7/12/91

 

 

 

 

 

 

 

 

 

2.

SEVERANCE AGREEMENTS - (Change in Control Agreements):

 

 

 

 

 

 

Dated

    As Amended

 

 

 

 

 

George A. Andrews

12/15/87

6/29/89

 

Michael B. Bohnsack

3/10/87

3/10/89     9/12/89

 

Thomas D. Gleason

6/29/89

 

 

Karen S. Holcomb

12/15/87

6/29/89

 

L. James Lovejoy

3/6/92

 

 

Charles Morgo

12/15/87

6/29/89

 

Timothy J. O'Donovan

12/15/87

6/29/89

 

Peter D. Panter

12/15/87

6/29/89

 

Lyle J. Sipple

8/1/90

 

 

David W. Warne

8/l/90

 

 

William J. Widdis

12/15/87

6/29/89

 

 

 

 

 

 

 

 

3.

DEFERRED COMPENSATION AGREEMENTS:

 

 

 

 

 

 

Dated

    As Amended

 

 

 

 

 

George A. Andrews

9/27/89

10/2/90

 

Owen S. Baxter, Jr.

12/26/89

 

 

Geoffrey B. Bloom

9/27/89

 

 

Michael Bohnsack

9/27/89

1/29/92

 

John D. Bunbury

9/12/84

9/2/87     9/2/87

 

 

 

8/l/87

 

Robert S. Burch

12/26/84

6/3/87

 

Thomas Carmody

3/16/92

 

 

Karen S. Cloherty

9/28/89

10/2/90

 

Dean Estes

9/27/89

1/29/92

 

Steve M. Duffy

9/1/90

2/1/92

 

Frank J. Flood

9/10/84

4/28/87     6/17/87

 

Thomas D. Gleason

8/24/89

 

 

Lester E. Hyde

9/7/84

6/l/87

 

Paul Kaschura

9/12/84

6/5/87



-25-

--------------------------------------------------------------------------------




 

Charles Lauer

10/20/90

 

 

William Legate

9/27/89

10/2/90

 

L. James Lovejoy

10/1/91

 

 

Gordon MacKenzie

9/27/89

10/10/90

 

Charles F. Morgo

10/11/89

 

 

Kenneth R. Morris

9/27/89

 

 

Martin P. Neslusan

9/27/89

 

 

Timothy J. O'Donovan

9/28/89

 

 

Peter D. Panter

9/27/89

 

 

L. Max Schmitt

4/6/87

9/10/84

 

Raymond V. Sessa

9/27/89

 

 

Lyle Sipple

9/27/89

 

 

Jim Smith

9/27/89

10/10/90     1/30/92

 

Earnest F. Tonsmeire

9/10/84

5/29/87

 

Nunzio J. Vaccaro

9/12/84

5/6/87     5/28/87

 

David W. Warne

9/27/89

 

 

Dan West

1/1/89

 

 

William J. Widdis

9/27/89

 

 

Robert S. Wolff

9/29/89

 

 

 

 

 

 

 

 

 

4.

SUPPLEMENTAL PENSION PLAN, as approved by the Board of Directors of the Company
on May 4, 1988:



*Bold items show changes from previous listing.

Revised March 31, 1992




-26-

--------------------------------------------------------------------------------




AMENDMENT NO. 1
TO
WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT



                    Wolverine World Wide, Inc., a corporation organized under
the laws of the State of Delaware (the "Company") and Michigan National Bank
("the Trustee") having entered into the above Agreement as of May 19, 1987, do
hereby amend the Agreement, as of April 12, 1989, as follows:

                    Section 3.01 (b) shall be amended by adding the following to
the end thereof:

"Notwithstanding the foregoing, the Company, in its discretion, may make the
Insurance Transfer prior to the occurrence of any Potential Change in Control,
and such an Insurance Transfer, in and of itself, shall not be treated as an
initial transfer under Section 3.01 (c) hereof."


 

WOLVERINE WORLD WIDE, INC.


By:

 

Chief Executive Officer

 

 

 

 

 

MICHIGAN NATIONAL BANK,
   As TRUSTEE


By:

 

Second Vice President







-27-

--------------------------------------------------------------------------------




AMENDMENT NO. 2
TO
WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT



                    Wolverine World Wide, Inc., a corporation organized under
the laws of the State of Delaware (the "Company") and Michigan National Bank
("the Trustee") having entered into the above Agreement as of May 19, 1987, and
amended the Agreement on April 12, 1989, do hereby further amend the Agreement,
as of May 5, 1989, as follows:


1.

The first paragraph after "witnesseth" on page 1 of the above Agreement is
revised to read:

 

 

 

                    WHEREAS, the Company is obligated to certain of the
Company's executives (the "Executives" listed on Exhibit A hereto) under the
employment agreements, severance agreements, deferred compensation agreements,
and the supplemental pension plan listed on Exhibit B hereto (such agreements
being hereinafter called the "Plans"); and

 

 

2.

Exhibit B shall be amended by adding the following plan:

4. Supplemental Pension Plan, as approved by the Board of Directors of the
Company on May 4, 1988.


 

WOLVERINE WORLD WIDE, INC.


By:

 

Chief Executive Officer

 

 

 

 

 

MICHIGAN NATIONAL BANK,
   As TRUSTEE


By:

 

Second Vice President



-28-

--------------------------------------------------------------------------------




AMENDMENT NO. 3
TO
WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT



                    Wolverine World Wide, Inc., a corporation organized under
the laws of the State of Delaware (the "Company"), and Michigan National Bank
(the "Trustee") having entered into the above Benefit Trust Agreement as of May
19, 1987, and amended the Agreement on April 12, 1989 and May 5, 1989, do hereby
further amend the Agreement, as of August 24, 1989, as follows:

1.

Notwithstanding any other term or provision of the Wolverine World Wide, Inc.
Benefit Trust Agreement, as amended, the acquisition by FMR Corp. and Fidelity
International, Ltd., both affiliates of the Fidelity Fund group of companies
managed by Fidelity Management & Research Company, of 693,600 shares of common
stock, $1 par value, of the Company, shall not be considered a "Potential Change
in Control" as defined by the Benefit Trust Agreement until such time as the
Board of Directors of the Company elects, in its sole discretion, to revoke this
Amendment No. 3 and thereby determine and reinstate such acquisition of common
stock as a "Potential Change in Control".


 

WOLVERINE WORLD WIDE, INC.


By:

 

Thomas D. Gleason
Chief Executive Officer

 

 

 

 

 

MICHIGAN NATIONAL BANK,
   As TRUSTEE


By:

 

Second Vice President




-29-

--------------------------------------------------------------------------------




AMENDMENT NO. 4
TO
WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT

                    Wolverine World Wide, Inc., a corporation organized under
the laws of the State of Delaware (the "Company") and Michigan National Bank
("the Trustee") having entered into the above Agreement as of May 19, 1987, and
amended the Agreement on April 12, 1989, May 5, 1989 and August 24, 1989, do
hereby further amend the Agreement, as of July 29, 1999, as follows:

1.

Section 1.11 shall be amended by substituting the following:

>           1.11          "Executive" means each individual officer and director
> listed on Exhibit A hereto, which Exhibit may be updated from time to time by
> the Company to reflect current officers and directors.

2.

Section 5.01 shall be amended by omitting all brackets around the terms
"six-month."

 

 

3.

Section 8.04 shall be amended by omitting the reference to Karen S. Holcomb and
substituting Blake W. Krueger, Executive Vice President, General Counsel and
Secretary.

 

 

4.

Exhibit B shall be amended by adding the following plan:

                              6.          Outside Directors' Deferred
Compensation Plan.

 

WOLVERINE WORLD WIDE, INC.


By:
    Blake W. Krueger, Executive Vice
    President, General Counsel and Secretary

 

 

 

 

 

MICHIGAN NATIONAL BANK,
as Trustee


By:

 

 

 

 

Its:




-30-

--------------------------------------------------------------------------------